DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 04/20/2022.

Claim Status
Claims 2-21 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicants' arguments filed 04/20/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 2 is objected to because of the following reasons:
For claim 2, “control circuitry configured to control the transceiver to” is recommended to be amended to “control circuitry configured to control the transceiver circuitry to”. Possible typographical issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite because there are insufficient antecedent basis for the following limitations:
“the network resources”
“the first portion”
“the first RAT”
“the second portion”
“the second RAT”
In fact, claims 12 should depends on claim 11 instead of claim 2 since claim 2 doesn’t include anything that claim 12 refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-8, 13-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miklos, US 2015/0109979.

For claim 2. Miklos teaches: Integrated circuitry for a terminal device, the integrated circuitry comprising: transceiver circuitry; and control circuitry configured to control the transceiver (Miklos, fig 11, paragraph 96-115, implicit that communication terminal includes circuitry, transceiver and processor; also see paragraph 12-17) to: 
exchange data with a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier.”)
establish a first radio connection state of a first set of radio connection states with the wireless telecommunications network; and establish a second radio connection state of a second set of radio connection states with the wireless telecommunications network, wherein the control circuitry controls the transceiver circuitry to establish the first radio connection state independently of the second radio connection state (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier”)
one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))
and the control circuitry is further configured to control the transceiver circuitry to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration. (Miklos, fig 11, paragraph 96-115, “If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay.”; it’s implicit that there are DRX parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 shows short DRX cycle is used for high volume traffic (large data))

For claim 3. Miklos discloses all the limitations of claim 2, and Miklos further teaches: wherein each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS, and each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier”)

For claim 4. Miklos discloses all the limitations of claim 2, and Miklos further teaches: wherein each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the first QOS; and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the second QOS. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))

For claim 5. Miklos discloses all the limitations of claim 4, and Miklos further teaches: wherein each radio connection state in the first and second sets of radio connection states is one of: a connected radio connection state in which an RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node handover operation carried out by the wireless telecommunications network; an idle radio connection state in which no RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node reselection operation; or a semi-connected radio connection state in which a RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node reselection operation. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; paragraph 15, “A terminal-controlled mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell without an explicit command from the network.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))

For claim 6. Miklos discloses all the limitations of claim 5, and Miklos further teaches: wherein the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state is carried out by the control circuitry. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; paragraph 15, “A terminal-controlled mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell without an explicit command from the network.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data) and also shows in details mobility parameter which indicates whether handover/reselection is terminal controlled or network controlled; please notes, the prior art is not required to teach this limitation because the claim language doesn’t require this limitation since “network node reselection operation” is not required in claim 5)

For claim 7. Miklos discloses all the limitations of claim 5, and Miklos further teaches: wherein the control circuitry is further configured to control the transceiver circuitry to transmit a beacon signal to the wireless telecommunications network, (Miklos, paragraph 48, “In one embodiment, when the use of a large DRX cycle is allowed (setting step s20.sub.a="allowed"), the measurement and reporting are still configured to be performed so that the communication terminal attempts to notify the network when detecting that a signal strength of a neighbour cell becomes stronger than that of the serving cell and thereby in principle enabling network-controlled mobility (setting step s20.sub.b="required" and/or setting step s20.sub.c="required"). This is particular advantageous to reduce the power consumption while still enabling network-controlled mobility as long as a communication terminal is involved in active data transmission (note that a communication terminal involved in an active data transmission session does not follow the DRX cycle but remains active).”)
and the wireless telecommunications network is configured to perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and one or more network nodes of the wireless telecommunications network. (Miklos, paragraph 48, “In one embodiment, when the use of a large DRX cycle is allowed (setting step s20.sub.a="allowed"), the measurement and reporting are still configured to be performed so that the communication terminal attempts to notify the network when detecting that a signal strength of a neighbour cell becomes stronger than that of the serving cell and thereby in principle enabling network-controlled mobility (setting step s20.sub.b="required" and/or setting step s20.sub.c="required"). This is particular advantageous to reduce the power consumption while still enabling network-controlled mobility as long as a communication terminal is involved in active data transmission (note that a communication terminal involved in an active data transmission session does not follow the DRX cycle but remains active).”; paragraph 15, “mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell”; fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data); please notes, the prior art is not required to teach this limitation because the claim language doesn’t require this limitation since “network node reselection operation” is not required in claim 5)

For claim 8. Miklos discloses all the limitations of claim 5, and Miklos further teaches: wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, and the control circuitry is configured to control the transceiver circuitry to establish a common control plane with the wireless telecommunications network for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states. (Miklos, fig 11, paragraph 96-115, “In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied. FIG. 11 schematically illustrates the two sub-states as well the state transitions which are detailed below. If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay. The communication terminal is also moved to RRC_LARGE_DATA in case there is any indication that large data is to arrive, e.g., due to a change in a bearer's properties indicating large data instead of small data. The eNB maintains a timer in RRC_LARGE_DATA sub-state since the last "large data" packet. When this timer reaches a timeout (referred to as "timeout1"), the sub-state can change to RRC_SMALL_DATA. This timeout may be identical to a connected-to-idle timeout, or take a different value. This timer ensures that if there is no large data traffic, the optimizations for small data are used. The eNB also maintains a timer in RRC_SMALL_DATA sub-state since the last "small data" packet. When this timer reaches a timeout (referred to as "timeout2"), the eNB may request the mobility management entity (MME) to transition the communication terminal to idle mode. The value of timeout2 could be set to a high value, to facilitate communication terminals that stay in RRC_SMALL_DATA sub-state for a long time. In the extreme, timeout2 could be set to infinity.”)

For claim 13. Miklos teaches: Integrated circuitry for infrastructure equipment, the integrated circuitry comprising: transceiver circuitry; and control circuitry configured to control the transceiver circuitry (Miklos, fig 8, paragraph 65-69, also see paragraph 12-17) to: 
exchange data with a terminal device of a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier.”)
establish a first radio connection state of a first set of radio connection states with the terminal device; and establish a second radio connection state of a second set of radio connection states with the terminal device, wherein the first radio connection state is established independently of the second radio connection state, (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier”)
one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))
and the control circuitry is further configured to control the transceiver circuitry to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration. (Miklos, fig 11, paragraph 96-115, “If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay. The communication terminal is also moved to RRC_LARGE_DATA in case there is any indication that large data is to arrive, e.g., due to a change in a bearer's properties indicating large data instead of small data. The eNB maintains a timer in RRC_LARGE_DATA sub-state since the last "large data" packet. When this timer reaches a timeout (referred to as "timeout1"), the sub-state can change to RRC_SMALL_DATA. This timeout may be identical to a connected-to-idle timeout, or take a different value. This timer ensures that if there is no large data traffic, the optimizations for small data are used. The eNB also maintains a timer in RRC_SMALL_DATA sub-state since the last "small data" packet. When this timer reaches a timeout (referred to as "timeout2"), the eNB may request the mobility management entity (MME) to transition the communication terminal to idle mode. The value of timeout2 could be set to a high value, to facilitate communication terminals that stay in RRC_SMALL_DATA sub-state for a long time. In the extreme, timeout2 could be set to infinity.”; it’s implicit that there are DRX parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 shows short DRX cycle is used for high volume traffic (large data))

For claim 14. Miklos discloses all the limitations of claim 13, and Miklos further teaches: wherein each radio connection state of the first set of radio connection states defines a first mode of the first communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS, and each radio connection state of the second set of radio connection states defines a second mode of the second communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier”)

For claim 15. Miklos discloses all the limitations of claim 13, and Miklos further teaches: wherein each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the first QOS, and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the second QOS. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))

For claim 16. Miklos discloses all the limitations of claim 15, and Miklos further teaches: wherein each radio connection state in the first and second sets of radio connection states is one of: a connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node handover operation carried out by the wireless telecommunications network; an idle radio connection state in which no RRC connection is established with the terminal de vice and the terminal device mobility handling arrangement comprises using a network node reselection operation; or a semi-connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node reselection operation. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; paragraph 15, “A terminal-controlled mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell without an explicit command from the network.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))

For claim 17. Miklos discloses all the limitations of claim 16, and Miklos further teaches: wherein the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state is carried out by the terminal device. (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; paragraph 15, “A terminal-controlled mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell without an explicit command from the network.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data) and also shows in details mobility parameter which indicates whether handover/reselection is terminal controlled or network controlled; please notes, the prior art is not required to teach this limitation because the claim language doesn’t require this limitation since “network node reselection operation” is not required in claim 16)

For claim 18. Miklos discloses all the limitations of claim 16, and Miklos further teaches: wherein the control circuitry is further configured to control the transceiver circuitry to: receive a beacon signal from the terminal device; (Miklos, paragraph 48, “In one embodiment, when the use of a large DRX cycle is allowed (setting step s20.sub.a="allowed"), the measurement and reporting are still configured to be performed so that the communication terminal attempts to notify the network when detecting that a signal strength of a neighbour cell becomes stronger than that of the serving cell and thereby in principle enabling network-controlled mobility (setting step s20.sub.b="required" and/or setting step s20.sub.c="required"). This is particular advantageous to reduce the power consumption while still enabling network-controlled mobility as long as a communication terminal is involved in active data transmission (note that a communication terminal involved in an active data transmission session does not follow the DRX cycle but remains active).”)
and perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and the infrastructure equipment. (Miklos, paragraph 48, “In one embodiment, when the use of a large DRX cycle is allowed (setting step s20.sub.a="allowed"), the measurement and reporting are still configured to be performed so that the communication terminal attempts to notify the network when detecting that a signal strength of a neighbour cell becomes stronger than that of the serving cell and thereby in principle enabling network-controlled mobility (setting step s20.sub.b="required" and/or setting step s20.sub.c="required"). This is particular advantageous to reduce the power consumption while still enabling network-controlled mobility as long as a communication terminal is involved in active data transmission (note that a communication terminal involved in an active data transmission session does not follow the DRX cycle but remains active).”; paragraph 15, “mobility procedure is a procedure during which a communication terminal hands over to, or reselects, another cell”; fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data); please notes, the prior art is not required to teach this limitation because the claim language doesn’t require this limitation since “network node reselection operation” is not required in claim 16)

For claim 19. Miklos discloses all the limitations of claim 16, and Miklos further teaches: wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, and the control circuitry is further configured to control the transceiver circuitry to establish a common control plane with the terminal device for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states. (Miklos, fig 11, paragraph 96-115, “In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied. FIG. 11 schematically illustrates the two sub-states as well the state transitions which are detailed below. If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay. The communication terminal is also moved to RRC_LARGE_DATA in case there is any indication that large data is to arrive, e.g., due to a change in a bearer's properties indicating large data instead of small data. The eNB maintains a timer in RRC_LARGE_DATA sub-state since the last "large data" packet. When this timer reaches a timeout (referred to as "timeout1"), the sub-state can change to RRC_SMALL_DATA. This timeout may be identical to a connected-to-idle timeout, or take a different value. This timer ensures that if there is no large data traffic, the optimizations for small data are used. The eNB also maintains a timer in RRC_SMALL_DATA sub-state since the last "small data" packet. When this timer reaches a timeout (referred to as "timeout2"), the eNB may request the mobility management entity (MME) to transition the communication terminal to idle mode. The value of timeout2 could be set to a high value, to facilitate communication terminals that stay in RRC_SMALL_DATA sub-state for a long time. In the extreme, timeout2 could be set to infinity.”)

For claim 21. Miklos teaches: A method, comprising: 
exchanging, by a transceiver of infrastructure equipment, (Miklos, fig 8, paragraph 65-69, also see paragraph 12-17) data with a terminal device of a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier.”)
establishing a first radio connection state of a first set of radio connection states with the terminal device; and establishing a second radio connection state of a second set of radio connection states with the terminal device, wherein the first radio connection state is established independently of the second radio connection state, (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier”)
one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, (Miklos, fig 11, paragraph 96-115, “One may want to allow two types of traffic for a single communication terminal, i.e. allow both the sensor/actuator type of traffic (infrequent, low volume), as well as an occasional burst of higher volume traffic for e.g. software download or measurement data uploading. In one embodiment, the two types are differentiated in separate bearers with different quality of service (QoS) class identifiers (QCIs). In another embodiment, the QCI or some other parameter of a single bearer is changed. In one embodiment, the traffic is differentiated within a single bearer, for instance using the service class identifier… When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has… The type of traffic could be known based on… explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier… In one embodiment, the eNB stores a set of parameters related to RRC_SMALL_DATA sub-state, including: Whether RRC_SMALL_DATA is applicable to the given communication terminal or not based on operator policy. The current sub-state, i.e., is the communication terminal in RRC_SMALL_DATA or not. The DRX parameters. The measurement configuration and reporting parameters. The values of timeout1 and timeout2. The mobility mode to be applied, i.e., whether handover is applied, whether terminal-controlled mobility is allowed.”; even though only parameters for RRC_SMALL_DATA is mentioned here, it’s implicit that there are also parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 also clearly shows different parameters for low volume traffic (small data) and high volume traffic (large data))
and the method further comprises using one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration. (Miklos, fig 11, paragraph 96-115, “If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay. The communication terminal is also moved to RRC_LARGE_DATA in case there is any indication that large data is to arrive, e.g., due to a change in a bearer's properties indicating large data instead of small data. The eNB maintains a timer in RRC_LARGE_DATA sub-state since the last "large data" packet. When this timer reaches a timeout (referred to as "timeout1"), the sub-state can change to RRC_SMALL_DATA. This timeout may be identical to a connected-to-idle timeout, or take a different value. This timer ensures that if there is no large data traffic, the optimizations for small data are used. The eNB also maintains a timer in RRC_SMALL_DATA sub-state since the last "small data" packet. When this timer reaches a timeout (referred to as "timeout2"), the eNB may request the mobility management entity (MME) to transition the communication terminal to idle mode. The value of timeout2 could be set to a high value, to facilitate communication terminals that stay in RRC_SMALL_DATA sub-state for a long time. In the extreme, timeout2 could be set to infinity.”; it’s implicit that there are DRX parameters for RRC_LARGE_DATA since paragraph 90-92 states “In one embodiment, the type of control should be such as to enable a mixture of "small data" and "large data" traffic for a single communication terminal, so that the long DRX setting and related special measurement reporting and mobility settings are applied for "small data" only. "Small data" refers to sensor/actuator low volume traffic consisting of infrequent bursts of a limited number of packets; "large data" refers to regular/occasional high volume traffic… In one embodiment, a new sub-state within RRC_CONNECTED is applied when the long DRX setting and related parameters are used, which takes effect when the communication terminal has small data traffic. Whenever large data traffic is detected, the regular DRX and related parameter settings are restored.”; paragraph 94, table 1 shows short DRX cycle is used for high volume traffic (large data))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miklos, US 2015/0109979 in view of Jorguseski, EP 2747490.

For claim 9. Miklos teaches: The integrated circuitry according to claim 5, and Miklos further teaches: wherein the first set of radio connection states comprises a connected radio connection state and the second set of radio connection states comprises one of a semi-connected or idle radio connection state, (Miklos, fig 11, paragraph 96-115, “In one embodiment, to manage the two types of communication terminal handling, two sub-states are introduced within RRC_CONNECTED. The sub-state "RRC_SMALL_DATA" refers to the communication terminal treatment optimized for sensor/actuator low volume traffic, while the sub-state "RRC_LARGE_DATA" refers to the case when the communication terminal is in RRC_CONNECTED state but the optimizations are not applied. FIG. 11 schematically illustrates the two sub-states as well the state transitions which are detailed below. If there is any "large data" traffic, then the communication terminal is immediately moved to the RRC_LARGE_DATA sub-state, so that the large volume data transfer can be served appropriately, with short delay. The communication terminal is also moved to RRC_LARGE_DATA in case there is any indication that large data is to arrive, e.g., due to a change in a bearer's properties indicating large data instead of small data. The eNB maintains a timer in RRC_LARGE_DATA sub-state since the last "large data" packet. When this timer reaches a timeout (referred to as "timeout1"), the sub-state can change to RRC_SMALL_DATA. This timeout may be identical to a connected-to-idle timeout, or take a different value. This timer ensures that if there is no large data traffic, the optimizations for small data are used. The eNB also maintains a timer in RRC_SMALL_DATA sub-state since the last "small data" packet. When this timer reaches a timeout (referred to as "timeout2"), the eNB may request the mobility management entity (MME) to transition the communication terminal to idle mode. The value of timeout2 could be set to a high value, to facilitate communication terminals that stay in RRC_SMALL_DATA sub-state for a long time. In the extreme, timeout2 could be set to infinity. However, it may be possible to set timeout2 to a lower value in certain cases. This may be useful to allow a more speedy transition to idle mode, so that mobility in idle mode can be performed, when connected mode mobility with the long DRX settings is not efficient or not used. When the communication terminal is initially idle and then becomes RRC_CONNECTED, the communication terminal moves to RRC_SMALL_DATA or RRC_LARGE_DATA sub-state depending on the type of traffic that the communication terminal has. The type of traffic could be known based on explicit RRC signalling from the communication terminal in the message carrying a non-access stratum (NAS) service request in the case of uplink traffic, and based on explicit signalling in the downlink data notification message from the serving gateway (SGW) to the MME in case of downlink traffic, where this information could be extracted from the bearer that a new packet comes on, or explicit indication of the type of traffic in the form of e.g., Diffsery codepoint or via the use of service class identifier, in case the two types of traffic are differentiated within a single bearer.”)
Miklos doesn’t teach: and the control circuitry is configured to select, as a serving network node for the one of the semi-connected or idle radio connection state of the second set of radio connection states, the serving network node of the connected radio connection state of the first set of radio connection states.
Jorguseski from the same or similar fields of endeavor teaches: and the control circuitry is configured to select, as a serving network node for the one of the semi-connected or idle radio connection state of the second set of radio connection states, the serving network node of the connected radio connection state of the first set of radio connection states. (Jorguseski, paragraph 4, “For example, in UMTS and LTE, when an RRC connection is released, the terminal makes a transition from the RRC_CONNECTED mode to the RRC_IDLE mode. This transition is managed by the base station sending an RRC CONNECTION RELEASE message to the terminal (see TS 36.331 for LTE; TS 25.331 for UMTS). Subsequently, the idle mode terminal camps on typically the same cell that previously served it and monitors relevant broadcast signals of that cell, e.g. the cell's paging channel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jorguseski into Miklos, since Miklos suggests a technique for transitioning from RRC Connected state to RRC Idle state, and Jorguseski suggests the beneficial way of, after such transitioning, having the terminal device camps on the same cell that previously served it since it’s well-known in the art that idle mode terminal device typically camps on the same cell that previously served it and monitors relevant broadcast signals of that cell (Jorguseski, paragraph 4) in the analogous art of communication.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos, US 2015/0109979 in view of Samsung, “Text Proposal on RACH based Small data transmission”.

For claim 10. Miklos discloses all the limitations of claim 5, however Miklos doesn’t teach: wherein, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, the control circuitry is configured to control the transceiver circuitry to transmit data to the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.
Samsung from the same or similar fields of endeavor teaches: wherein, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, the control circuitry is configured to control the transceiver circuitry to transmit data to the wireless telecommunications network in the idle radio connection state without establishing an RRC connection. (Samsung, section 5.3.3, “This is similar to the connectionless data transmission (solution 3b) but the small data packet in uplink is transmitted in RRC_Idle state of UE using RACH procedure”; section 5.3.3.1, “RRC CONNECTED mode mobility is not required for the connectionless transmission mode.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Miklos, since Miklos suggests a technique for communicating small data, and Samsung suggests the beneficial way of allowing such small data to be communicated in RRC Idle state to better handle repeated small data transmissions and to reduce the number of bits over the air (Samsung, section 5.3.3.1) in the analogous art of communication.

For claim 20. Miklos discloses all the limitations of claim 16, however Miklos doesn’t teach: the control circuitry is further configured to control the transceiver circuitry to receive, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states data from the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.
Samsung from the same or similar fields of endeavor teaches: the control circuitry is further configured to control the transceiver circuitry to receive, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states data from the wireless telecommunications network in the idle radio connection state without establishing an RRC connection. (Samsung, section 5.3.3, “This is similar to the connectionless data transmission (solution 3b) but the small data packet in uplink is transmitted in RRC_Idle state of UE using RACH procedure”; section 5.3.3.1, “RRC CONNECTED mode mobility is not required for the connectionless transmission mode.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Miklos, since Miklos suggests a technique for communicating small data, and Samsung suggests the beneficial way of allowing such small data to be communicated in RRC Idle state to better handle repeated small data transmissions and to reduce the number of bits over the air (Samsung, section 5.3.3.1) in the analogous art of communication.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos, US 2015/0109979 in view of Zhu, US 2017/0164349.

For claim 11. Miklos discloses all the limitations of claim 2, however Miklos doesn’t teach: wherein the control circuitry is configured to control the transceiver circuitry to exchange data with the wireless telecommunications network using the first communications service using a first portion of network resources associated with a first radio access technology (RAT) and to exchange data with the wireless telecommunications network using the second communications service using a second portion of network resources associated with a second radio access technology (RAT).
Zhu from the same or similar fields of endeavor teaches: wherein the control circuitry is configured to control the transceiver circuitry to exchange data with the wireless telecommunications network using the first communications service using a first portion of network resources associated with a first radio access technology (RAT) and to exchange data with the wireless telecommunications network using the second communications service using a second portion of network resources associated with a second radio access technology (RAT). (Zhu, paragraph 75, “where a heterogeneous network is available, different access technologies, or different waveforms, can be used, in conjunction with different access points, for access to different slices. The UE 110, when in the service range of AP 604, may rely upon AP 604 to an MBB slice 152(S1). This may provide the UE 110 with higher speed or lower cost connectivity, and it may remove a high bandwidth connection from a larger AP such as AP 602. UE 110 may also connect to an IoT service for an MTC function. MTC connections may be served by an IoT slice 152(S2) that is accessed through AP 602 (which provide macrocell coverage). Macrocell coverage is often more ubiquitous, and can better support a larger number of devices at a given time than smaller APs such as AP 604. This increased coverage and ability to support a larger number of devices may come at the expense of lower data rates in comparison to smaller access points 604.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Miklos, since Miklos suggests a technique for communicating data of different types, and Zhu suggests the beneficial way of communicating such data of different types using different slices associated with different access points of different access technologies since macrocell coverage is often more ubiquitous, and can better support a larger number of devices at a given time than smaller access points, however this increased coverage and ability to support a larger number of devices may come at the expense of lower data rates in comparison to smaller access points (Zhu, paragraph 75) which in the analogous art of communication.

For claim 12. Miklos discloses all the limitations of claim 2, however Miklos doesn’t teach: wherein the network resources in the first portion comprise one or more of a network node and a network slice associated with the first RAT and the network resources in the second portion comprise one or more of a network node and a network slice associated with the second RAT.
Zhu from the same or similar fields of endeavor teaches: wherein the network resources in the first portion comprise one or more of a network node and a network slice associated with the first RAT and the network resources in the second portion comprise one or more of a network node and a network slice associated with the second RAT. (Zhu, paragraph 75, “where a heterogeneous network is available, different access technologies, or different waveforms, can be used, in conjunction with different access points, for access to different slices. The UE 110, when in the service range of AP 604, may rely upon AP 604 to an MBB slice 152(S1). This may provide the UE 110 with higher speed or lower cost connectivity, and it may remove a high bandwidth connection from a larger AP such as AP 602. UE 110 may also connect to an IoT service for an MTC function. MTC connections may be served by an IoT slice 152(S2) that is accessed through AP 602 (which provide macrocell coverage). Macrocell coverage is often more ubiquitous, and can better support a larger number of devices at a given time than smaller APs such as AP 604. This increased coverage and ability to support a larger number of devices may come at the expense of lower data rates in comparison to smaller access points 604.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Miklos, since Miklos suggests a technique for communicating data of different types, and Zhu suggests the beneficial way of communicating such data of different types using different slices associated with different access points of different access technologies since macrocell coverage is often more ubiquitous, and can better support a larger number of devices at a given time than smaller access points, however this increased coverage and ability to support a larger number of devices may come at the expense of lower data rates in comparison to smaller access points (Zhu, paragraph 75) which in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462